NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 12 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID CURTIS,                                   No.    17-17054

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02584-SRB

 v.
                                                MEMORANDUM*
WEINGARTEN NOSTAT
INCORPORATED, a corporation,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      David Curtis appeals pro se from the district court’s summary judgment in

his diversity action alleging breach of an agreement under state law. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Lukovsky v. City &

County of San Francisco, 535 F.3d 1044, 1047 (9th Cir. 2008), and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The district court properly granted summary judgment on Curtis’s breach of

contract claim premised on an oral agreement because it is barred by the applicable

statute of limitations. See Ariz. Rev. Stat. § 12-550 (four-year general statute of

limitations for any action other than for recovery of real property for which no

limitation is otherwise prescribed); Hawkinson Tire Co. v. Paul E. Hawkinson Co.,

476 P.2d 864, 865 (Ariz. Ct. App. 1970) (the statute of limitations begins to run on

the date of the alleged breach). Contrary to Curtis’s contention, the district court

properly concluded that the breach alleged by Curtis did not arise from the parties’

written lease agreement. See Long v. Buckley, 629 P.2d 557, 562 (Ariz. Ct.

App. 1981) (“For the purpose of application of the six year period of limitations,

the act which is alleged to give rise to the breach must bear some connection to the

writing itself.”).

       AFFIRMED.




                                          2                                    17-17054